DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 11/17/2021has been entered.  Claims 1-4 are currently examined.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The last sentence in claim 1 reciting “joints of the protruding portions and the side surface form a plurality of second cutting edges” is indefinite because the phrase suggests that both the joints and the side surface form a plurality of second cutting edges.  However, Specification at [0014] and Drawings appear to disclose that 103, the protrusion of the side surface, which is the joint of the 1st or 2nd curved surface and the side surface, form a plurality of second cutting edges.  
st or 2nd curved surface and the side surface, that form a plurality of second cutting edges, which appears to be consistent with Specification at [0014] and Drawings.
The Examiner suggests amending the claim to either i) delete “joints of… and the side surface”, or ii) some other clarifying amendment so as to remove the ambiguity as set forth above.
Claims 2-4 are rejected due to their dependency on claim 1.	

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.







The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Dourfaye et al. (US 2010/0243334 A1, previously cited in the office action dated 04/28/2021) (“Dourfaye” hereinafter) in view of Azar et al. (U.S. Pub. 2014/0262545 A1, previously cited in the office action dated 04/28/2021) (“Azar” hereinafter).

Regarding claim 1, Dourfaye teaches polycrystalline diamond compact (see Dourfaye at Abstract teaching cutter, taken to meet the claimed polycrystalline diamond compact), 
consisting of a cemented carbide substrate and a polycrystalline diamond layer disposed on the cemented carbide substrate (see Dourfaye at Abstract teaching polycrystalline diamond bonded to a backing layer made of cemented tungsten carbide); 
wherein: 
the polycrystalline diamond layer comprises a top surface and a side surface, the top surface comprising a first curved surface and a second curved surface, the side surface being directly connected to the cemented carbide substrate (see Dourfaye at Figs. 20A and 20B, also shown below and [0049] teaching conventionally, the backing layer 34 is made from cemented tungsten carbide, and the diamond table 32 layer is a layer of polycrystalline diamond; and see 

    PNG
    media_image1.png
    493
    911
    media_image1.png
    Greyscale

the first curved surface is connected to the second curved surface (see Dourfaye at Figs. 20A and 20B illustrating that the first curved surface 70 is connected to the second curved surface 72 in the center 40); 
the first curved surface and the second curved surface comprise protruding portions on lateral sides of the center along a perimeter of the top surface; and each of the protruding portions is separated from the center by a distance (see Dourfaye at Figs. 20A and 20B illustrating that protruding portions 36 and 38 on lateral sides of the center along a perimeter of the top surface, and each of the protruding portions is separated from the center by a distance); and
joints of the protruding portions and the side surface form a plurality of second cutting edges (see Dourfaye at Fig. 3, also shown below, illustrating that the protruding portion 36 is a 

    PNG
    media_image2.png
    628
    948
    media_image2.png
    Greyscale


Dourfaye does not explicitly teach that the joint of the first curved surface and the second curved surface is a first cutting edge, the first cutting edge is formed into a ridge extending along a width of the top surface.

Like Dourfaye, Azar teaches cutting element with non-planar cutting surfaces (see Azar at [0042] and Fig. 15, also shown below), wherein the diamond layer may be formed from any polycrystalline superabrasive material on a cemented metal carbide substrate (see Azar at [0087] – [0088]).  

    PNG
    media_image3.png
    775
    768
    media_image3.png
    Greyscale

Similar to Dourfaye’s center 40, Azar teaches a center 312 (see Azar at Fig. 15).  Azar further teaches that 312 is a cutting crest  and the portion of the peripheral edge 315 which is proximate the crest 312 forms a cutting edge portion 316 (see Azar at [0045] and Fig. 15), wherein the cutting crest 312 and cutting edge portion 316 is taken to meet the claimed first cutting edge, and the first cutting edge is formed into a ridge extending along a width of the top surface.
	Azar also teaches that while not specifically illustrated, it is specifically intended that at least a portion of the peripheral edge… may be beveled or chamfered… in other embodiments, the entire peripheral edge may be beveled (see Azar at [0045]).
	Furthermore, Azar teaches that as PDC (polycrystalline diamond compact) bits are being developed for use in harder formations, bit stability is becoming an increasing challenge (see Azar at [0013]), and it is desirable to employ drill bits that will drill faster and longer and that are useable over a wider range of differing formation hardnesses (see Azar at [0011]).
As such, one of ordinary skill in the art would appreciate that Azar teaches a non-planar polycrystalline diamond top with a cutting crest and a cutting edge portion (312 and 316) so as to develop a drill bits that will drill faster and longer and are useable over a wider range of differing formation hardnesses, and seek those advantages by using the center 40 of the non-planar polycrystalline diamond top of Dourfaye to be a cutting crest and a cutting edge portion.












Regarding claim 2, Dourfaye in view of Azar teaches the limitations as applied to claim
1 above and further teaches that the first cutting edge has an included angle formed by an edge
of the first curved surface and an edge of the second curved surface, and the included angle is
between 10 and 179o (see Azar at [0046] and Fig. 16, also shown below, teaching that the
cutting crest 312 may have an angle 311 formed between sidewalls extending to recessed
regions 318 that may range from 110 degrees to 160 degrees). One of ordinary skill in the art would appreciate that the angle in between curved surface 70, center 40, and curved surface 72 in Dourfaye at Fig. 20B would be similar to the angle taught by Azar at Fig. 16 and [0046], thus meeting the claimed included angle is between 110o to 160o.

    PNG
    media_image4.png
    666
    728
    media_image4.png
    Greyscale


Regarding claim 3, Dourfaye in view of Azar teaches the limitations as applied to claim
1 above and further teaches that the plurality of second cutting edges each have an included angle formed by the first curved surface and the side surface, or formed by the second curved 

Regarding claim 4, Dourfaye in view of Azar teaches the limitations as applied to claim
1 above and further teaches that the polycrystalline diamond layer comprises chamfers
disposed between the first curved surface and the side surface, and between the second curved
surface and the side surface (see Dourfaye at Figs. 20A and 20B illustrating chamfer (or a transitional edge) between the first curved surface 70 and the side surface, and between the second curved surface 72 and the side surface).










Response to Arguments
Applicant’s amendments that incorporated the protruding portions on the lateral sides of the first cutting edge along a perimeter of the top surface has obviated the rejection based on the teachings of Azar and Zhang, so the accompanying arguments are considered moot.  However, a new grounds of rejection is set forth 1 based on the prior art references Dourfaye and Azar as outlined above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARITES A GUINO-O UZZLE whose telephone number is (571)272-1039.  The examiner can normally be reached on M-F 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571)270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN E YOON/Primary Examiner, Art Unit 1735